Citation Nr: 1621366	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  10-27 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated 50 percent disabling prior to January 8, 2016, and 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) following a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD assigning an initial evaluation of 50 percent effective February 26, 2009.  

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO (Travel Board Hearing).  A copy of the transcript is of record.

Following the July 2009 rating decision, the Veteran appealed both the initial rating and the effective date of the award of service connection.  The claims were was previously before the Board.  In a September 2015 decision, the Board denied entitlement to an effective date earlier than February 26, 2009 for the grant of service connection for PTSD and remanded the claim for an initial increased rating.  An examination was obtained in January 2016 and updated VA treatment records were associated with the file, thus there has been substantial compliance with the Board's directives. Stegall v. West, 11 Vet App. 268, 271 (1998). 

Following the development conducted pursuant to the Board's remand, in a February 2016 rating decision, the rating was increased to 70 percent, effective January 8, 2016.  As the Veteran has not indicated satisfaction with that determination, the claim remains on appeal. AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

According to the April 2015 VA treatment reports, the Veteran continues to receive benefits from the Social Security Administration (SSA).  An SSA Cessation or Continuance of Disability or Blindness Determination and Transmittal form signed in April 1990 indicates that the Veteran's primary diagnosis is posttraumatic disorder with depression.  The initial determination and another administrative note are associated with the record; however, the medical records related to the SSA's disability determinations have not yet been associated with the file and may be relevant.  Medical records associated with the SSA determinations need to be obtained and added to the file.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

As the matter is being remanded, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dated from October 2015 forward.

2.  Contact the SSA and obtain a copy of that agency's decisions concerning any claim for benefits, including any medical records relied on to make the decisions.

3.  Then, after taking any additional development deemed necessary, readjudicate the Veteran's claim, and issue a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






